Citation Nr: 0801536	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  05-23 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUE

Entitlement to an evaluation in excess of 30 percent 
disabling for a conversion reaction. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel






INTRODUCTION

The veteran served on active duty from March 1969 to August 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 RO decision, which 
denied a claim for an evaluation in excess of 10 percent 
disabling for conversion reaction.  The Board notes that the 
RO assigned the veteran's conversion reaction an evaluation 
of 30 percent disabling in an April 2005 Statement of the 
Case (SOC).  Since the RO did not assign the maximum 
disability rating possible, the appeal for a higher 
evaluation remains before the Board.  AB v. Brown, 6 Vet. 
App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).

The Board notes that the veteran's December 2004 Notice of 
Disagreement (NOD) indicated that the veteran disagreed with 
the November 2004 RO denial of his claims for service 
connection for a left arm disability, a left shoulder 
disability, a left hand disability, a left hip disability, a 
left leg disability, a left knee disability, a left ankle 
disability, and numbness of the toes and the left fingers.  
In a February 2005 NOD, the veteran stated that he also 
disagreed with the February 2005 RO denial of his claim for a 
temporary total evaluation due to hospital treatment in 
excess of 21 days for a service-connected condition.  
However, in April 2005, the veteran submitted a statement 
indicating that he wished to withdraw all claims on appeal, 
with the exception of his claim for an increased rating for 
conversion reaction.  Therefore, the veteran's claim for an 
evaluation in excess of 30 percent disabling for conversion 
reaction is currently the only issue on appeal before the 
Board.   


FINDING OF FACT

The veteran's conversion reaction is productive of complaints 
of sleep impairment, depressed mood, and anxiety.
CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for a 
conversion reaction have not been met.  See 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9424 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).
	
Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2006); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

An August 2004 VCAA letter fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159(b)(1) (2007); Quartuccio, at 187.  
The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The letter informed him that additional information 
or evidence was needed to support his claim, and asked him to 
send the information or evidence to VA.  See Pelegrini II, at 
120-121.  
Since the Board has concluded that the preponderance of the 
evidence is against the claim for an increased rating for the 
veteran's conversion reaction disability, any questions as to 
the appropriate disability ratings or effective dates to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service and VA medical records are 
in the file.  The veteran has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 3.327(a) (2007).

The RO provided the veteran with a VA examination in October 
2004.  There is no objective evidence indicating that there 
has been a material change in the severity of the veteran's 
service-connected disability since he was last examined.  See 
38 C.F.R. § 3.327(a) (2007).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  See VAOPGCPREC 11-95.  This VA examination 
report is thorough and consistent with contemporaneous VA 
treatment records.  The examination in this case is adequate 
upon which to base decision. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).




II.  Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2007).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2007).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2007).

The veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2007).  But 
where service connection has already been established, and 
increase in the disability rating is at issue, it is the 
present level of the disability that is of primary concern.  
See Francisco v.  Brown, 7 Vet. App. 55 (1994).  

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14 (2007).  The critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
disabilities is duplicative or overlapping with the 
symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261- 62 (1994).  

The veteran's service-connected conversion reaction is 
evaluated under Diagnostic Code 9424.  The regulations 
establish a general rating formula for mental disabilities.  
See 38 C.F.R. § 4.130 (2007).

Ratings are assigned according to the manifestation of 
particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436 (2002).  Accordingly, the evidence considered 
in determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, VA must consider all symptoms of a claimant's 
disability that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
American Psychiatric Association:  Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

The current 30 percent disability rating requires:

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events). 

The criteria for a 50 percent disability rating requires:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  

The criteria for a 70 percent rating are:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

Within the DSM-IV, Global Assessment Functioning (GAF) scores 
are a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also, Richard v. Brown, 9 Vet. App. 266, 
267 (1996).  A GAF score is, of course, just one part of the 
medical evidence to be considered and is not dispositive.  
The same is true of any physician's statement as to the 
severity of a disability.  It remains the Board's 
responsibility to evaluate the probative value of any 
doctor's opinion in light of all the evidence of record.  
After a careful review of the record and for reasons and 
bases expressed immediately below, the Board finds that the 
currently assigned 30 percent evaluation adequately 
compensates the veteran for his conversion reaction.  A 
higher rating is not warranted. 

With specific regard to establishing and maintaining 
effective social relationships, the veteran has been 
described as sociable, outgoing, and pleasant.  See VA 
examination report, October 2004.  He has been married to the 
same woman for over 30 years.  See VA Medical Center (VAMC) 
treatment record, July 2005.  He has 8 children and 13 
grandchildren, and is very close to his family.  See VA 
examination report, October 2004.  He also has taken care of 
many foster children.  See VAMC treatment record, July 2005.  
With regard to establishing and maintaining effective work 
relationships, it is noted that the veteran is medically 
retired from his career with the university police department 
due to severe problems with his right foot.  See VA 
examination report, October 2004.  

The veteran has been noted as being depressed.  See VAMC 
treatment record, April 2005.  In a July 2005 VAMC treatment 
record, his mood was described as being "up and down."  
However, the Board notes that he was described as not 
depressed, suicidal, or tearful at the October 2004 VA 
examination.

In the July 2005 VAMC treatment record, the veteran was also 
reported as being alert and oriented in all 3 spheres.  See 
VAMC treatment record, July 2005.  His memory and 
concentration was grossly intact.  Id.  He was described as 
being articulate and using a normal tone.  Id.  

The veteran has reported feelings of anxiety or frayed 
nerves; however, there are no reports of panic attacks on 
record.  See VAMC treatment records, April 2005; Informal 
Conference Report, April 2005.  In addition, there is no 
evidence indicating that the veteran has difficulty 
understanding complex commands, impaired judgment, or 
impaired abstract thinking. 

In an April 2005 Informal Conference Report, it was noted 
that the veteran complained of interrupted sleep patterns, 
waking periodically, and with associated daytime fatigue and 
irritability.  He has been described as having middle 
insomnia.  See VAMC treatment record, July 2005.  The veteran 
uses a continuous positive airway pressure (CPAP) machine for 
sleep apnea.  See VA examination report, October 2004.    

The Board concludes that the veteran's PTSD does not more 
nearly approximate the criteria for a 50 percent rating.  It 
is true that the file reflects that the veteran has had 
periods of depression.  However, his complaints of a 
depressed mood, sleep impairment, and feelings of anxiety are 
more in keeping with the criteria for a 30 percent rating.  
As mentioned above, the veteran does not have panic attacks, 
difficulty in understanding complex commands, impaired 
judgment, impaired memory loss, or impaired abstract 
thinking.  His speech is coherent.  He has close 
relationships with his family members.  

In rendering this decision, the Board has taken into account 
that the veteran's GAF score was estimated to be a 60 in a 
VAMC treatment record from April 2005 and a 65 in a VAMC 
treatment record from July 2005.  According to the GAF scale, 
a range between 51 to 60 indicates "moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) OR moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers)."  See DSM-IV at 46-47.  A range of 61 and 70 
is indicative of "some mild symptoms (e.g., depressed mood 
and mild insomnia) OR some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships."  Id.  While the GAF score is only one factor 
of many that must be considered when evaluating the veteran's 
current disability, the Board finds that the symptoms 
yielding this score are adequately evaluated under the 
veteran's current rating. 

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where scheduler evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the veteran's disability has not been 
shown to cause marked interference with employment beyond 
that contemplated by the Schedule for Rating Disabilities, as 
discussed above; has not necessitated frequent periods of 
hospitalization; and has not otherwise rendered impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of the disability.  Thus, the Board 
finds that the requirements for an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).

The Board acknowledges the veteran's contention that his 
conversion reaction is deserving of a higher rating.  See 
Statement of Accredited Representative in Appealed Case, 
September 2005.  The veteran can attest to factual matters of 
which he had first-hand knowledge, e.g., experiencing pain in 
service, reporting to sick call, being placed on limited 
duty, or undergoing physical therapy.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  However, the 
veteran as a lay person has not been shown to be capable of 
making medical conclusions, thus, his statements regarding 
severity of his disability are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  While the veteran is 
competent to report what comes to him through his senses, he 
does not have medical expertise.  See Layno v. Brown, 6 Vet. 
App. 465, 469-470 (1994).

The Board concludes that the preponderance of the evidence is 
against the claim for an increased rating, and the benefit of 
the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  There is not an approximate balance of 
evidence.  See generally Gilbert, supra; Ortiz v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged 
ratings is not for application.  Hart v. Mansfield, No. 05-
2424 (U.S. Vet. App. Nov. 19, 2007).











ORDER

Entitlement to an evaluation in excess of 30 percent 
disabling for conversion reaction is denied. 




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


